      Case 1:20-cv-02405-EGS Document 113-2 Filed 11/16/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


VOTE FORWARD, et al.,

                                  Plaintiffs,

       v.
                                                        Civil Case No. 1:20-cv-02405
LOUIS DEJOY, in his official
capacity as the Postmaster General; and the
UNITED STATES POSTAL SERVICE,

                                 Defendants.




                             [PLAINTIFFS’ PROPOSED] ORDER

      It is hereby ORDERED that:

            1. Plaintiffs are granted leave to serve discovery requests consistent with the topics

  outlined in Plaintiffs’ Outline of Discovery Topics, which is attached to this motion as

  Exhibit 1, and the discovery schedule in Paragraph 2 of this Order.

            2. The following schedule shall apply to the discovery requests covered by

  Paragraph 1 and further proceedings related to the Georgia runoff elections.

            DATE                                            EVENT

November 18, 2020              Deadline for Plaintiffs to formally serve specific discovery
                               requests on Defendants.

November 20, 2020              Deadline for Defendants to serve objections to Plaintiffs’
                               discovery requests.

November 23, 2020              Hearing to resolve Defendants’ objections to Plaintiffs’ discovery
                               requests, if necessary.

December 1, 2020               Deadline for Defendants to produce documents and interrogatory
                               responses to Plaintiffs’ discovery requests.


                                                 1
      Case 1:20-cv-02405-EGS Document 113-2 Filed 11/16/20 Page 2 of 2




December 6, 2020            Deadline for completion of depositions.

December 9, 2020            Deadline for Plaintiffs to file motion(s) for relief relating to the
                            Georgia Run-Off Elections.

December 12, 2020           Deadline for Defendants to file a response to Plaintiffs’ motion(s)
                            for relief.

December 16, 2020           Hearing on Plaintiffs’ motion(s) for relief relating to the Georgia
                            Run-Off Elections.



SO ORDERED.

                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
Dated: __________________




                                              2
